Citation Nr: 1709183	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-21 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for methicillin resistant staphylococcus aureus (MRSA) claimed to have resulted from VA medical treatment.


REPRESENTATION

Appellant represented by:	Harold Hoffman, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to August 1975, during the Vietnam Era.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board denied the Veteran's appeal in May 2015.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Order, the Court granted a February 2016 Joint Motion for Remand (JMR) and vacated the Board's decision.  The JMR stated that the Board had failed to satisfy the duty to notify under 38 C.F.R. § 19.36.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, through his attorney, submitted evidence which VA received subsequent to the JMR.  In letters received in March 2016 and December 2016, the Veteran's attorney instructed that the AOJ review this evidence before the Board.  As the Veteran did not waive AOJ consideration of this evidence, remand is required so that the AOJ may consider the evidence in the first instance.


Accordingly, the case is REMANDED for the following action:

Review the evidence submitted subsequent to the now-vacated May 2015 Board decision.   Undertake any additional development deemed necessary.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




